



Exhibit 10.2


INDEPENDENT BANK CORP. AND ROCKLAND TRUST COMPANY
2019 NONQUALIFIED DEFERRED COMPENSATION PLAN
FOR NON-EMPLOYEE DIRECTORS


This Independent Bank Corp. and Rockland Trust Company 2019 Non-Qualified
Deferred Compensation Plan for Non-employee Directors (the “Plan”) is effective
as of January 1, 2019. This Plan is intended to comply with Internal Revenue
Code Section 409A and any regulatory or other guidance issued under that
Section. Capitalized terms used in this Plan have the meanings set forth below
in Article VIII, Definitions.


ARTICLE I - ELIGIBILITY AND VESTING


1.1
Eligibility. The Plan is available to the members of the Board who are not
employees of the Company, the Bank, or any affiliated entity.



1.2
Annual Enrollment. Each Participant who is eligible to participate in the Plan
for any calendar year shall enroll by executing a Participation Agreement and
completing all other forms as the Administrator may request. Participation in
the Plan shall commence as of the date specified in the Participation Agreement.



1.3
Vesting. The Participant’s Account shall be fully vested at all times.



ARTICLE II - DEFERRALS; EARNINGS


2.1
Deferral Elections. Participants may elect to defer receipt of all or any
portion of their Fees. Before the beginning of a Plan Year, any Participant who
wishes to defer receipt of any amount of his or her Fees must elect the amount
of Fees to be deferred under the Plan for the upcoming Plan Year by completing a
Participation Agreement. A Fee deferral election shall expire at the end of that
calendar year (i.e., Fee deferral elections are not “evergreen”) and a new
election must be made for each new calendar year. Deferral elections cannot be
revoked or changed for a calendar year once the year has begun.



2.2
Account Credits.



(a)
Crediting of Contributions. The Administrator shall credit each Participant’s
Account under this Plan with an amount equal to the Participant’s Fee Deferral
Percentage, as specified on such Participant’s Participation Agreement, at the
time that such amount would otherwise have been payable to the Participant. The
Administrator will establish separate bookkeeping accounts for each year’s Fee
deferrals.



(b)
Investments. Participants shall have the right to direct the investment of their
Accounts by choosing from among the investment alternatives made available by
the Administrator. The Administrator shall credit each Participant’s Account
with earnings or losses as reported to the Administrator by the trustee of the
rabbi trust (if any) or as reported from an investment source. If the
Participant does not provide timely or proper investment directions, the
Administrator shall select a default investment in the sole discretion of the
Administrator.












--------------------------------------------------------------------------------









ARTICLE III - BENEFIT PAYMENTS


3.1
Benefit Payment Dates.



(a)
Initial Selection of Benefit Payment Dates. The Participant shall specify his or
her Benefit Payment Date(s) on his Participation Agreement with respect to
amounts deferred for a calendar year. Benefits will be paid in cash, no later
than 60 days after each of the specified Benefit Payment Dates, unless the
Participant elects annual installments on the Participation Agreement.



(b)
Delaying Benefit Payment Dates. A Participant may delay the timing of any
scheduled Benefit Payment Date, provided that such change:



(i)    must take effect not less than twelve (12) months after the date on which
the change is made; and


(ii)    except for payments upon the Participant’s death or Disability, the
first of a stream of payments for which the subsequent election is made shall be
deferred for a period of not less than five (5) years from the date on which
such payment would otherwise have been made; and


(iii)    for payments scheduled to be made on a specified date or to commence
under a fixed schedule, the subsequent election must be made at least 12 months
before the date of the first scheduled payment; and


(iv)    may not accelerate the time or schedule of any distribution.


3.2
Separation from Service. With respect to amounts initially deferred under this
Plan, if the Participant has a Separation from Service before the Participant’s
next scheduled Benefit Payment Date, other than due to death or Disability, the
Participant shall be paid the Participant’s Account, which shall continue to be
credited with earnings until paid to the Participant. Such amount shall be paid
in a cash lump sum no later than 60 days after the Participant’s Separation from
Service date, unless the Participant timely and properly elected annual
installments on his Participation Agreement (but may be delayed until 6 months
after Separation from Service if the Participant is a Specified Employee), or
unless the Participant previously elected on the Participation Agreement to not
accelerate a scheduled payment upon his or her Separation from Service.



Notwithstanding the foregoing, if a Participant is a Specified Employee and
payment of his or her Account is triggered due to Separation from Service (other
than due to Disability or death), then solely to the extent necessary to avoid
penalties under Code Section 409A, no payment shall be made during the first six
(6) months following the Participant’s Separation from Service. Rather, any
payment which would otherwise be paid to the Participant during such period
shall be accumulated and paid to the Participant in a lump sum on the first day
of the seventh month following the Separation from Service. All subsequent
payments of the Participant’s Account shall be paid in the manner specified in
the Plan.


3.3
Death Benefit. If a Participant dies while he or she is a member of the Board,
the Participant’s Beneficiary shall be entitled to payment of the Participant’s
Account, which shall be paid as a cash lump sum, no later than 60 days after the
Participant’s date of death. If a Participant dies following






--------------------------------------------------------------------------------





Separation from Service but prior to receiving all payments under the Plan, the
Participant’s Beneficiary shall be paid all remaining payments as a lump sum, no
later than 60 days after the Participant’s date of death.


3.4
Disability Benefit. If a Participant becomes Disabled while he or she is a
member of the Board, but does not have a Separation from Service, the
Participant shall be entitled to receive payment of his entire Account,
calculated at time of the Disability determination and paid in a lump sum,
within 60 days after the date of the Disability determination.



3.5
Code Section 409A. The Plan shall be interpreted to comply with Code Section
409A, and all provisions of the Plan shall be construed in a manner consistent
with the requirements for avoiding taxes or penalties under Code Section 409A.
While the Company and the Bank intend this Plan to comply with Code Section
409A, they do not represent or warrant to Participants that this Plan is
compliant with Code Section 409A. Neither the Company nor the Bank nor the
Administrator shall be liable for any additional taxes, penalties, or interest
imposed as a result of noncompliance with Code Section 409A. With respect to
installment payments, such payments will be treated as a “single payment” for
purposes of the rules on subsequent deferral elections made in accordance with
this Plan.



ARTICLE IV - ADMINISTRATION


4.1
Administrator’s Duties. This Plan shall be administered by the Administrator.
The Administrator shall have the authority to make, amend, interpret, and
enforce all appropriate rules and regulations for the administration of this
Plan and decide or resolve any and all questions, including interpretations of
this Plan, as may arise.



4.2
Agents. The Administrator may, from time to time, employ other agents and
delegate to them such administrative duties as it sees fit, and may from time to
time consult with counsel who may be counsel to the Company or the Bank.



4.3
Binding Effect of Decisions. The decision or action of the Administrator in
respect to any question arising out of or in connection with the administration,
interpretation, and application of the Plan and the rules of regulations under
this Plan shall be final, conclusive, and binding upon all persons having any
interest in the Plan.



4.4
Indemnification. The Bank and the Company shall indemnify and hold harmless all
individuals acting as the Administrator against any and all claims, loss,
damage, expense, or liability arising from any action or failure to act with
respect to this Plan, except in the case of gross negligence or willful
misconduct.



ARTICLE VI - CLAIMS PROCEDURE


5.1
Claim. Any person claiming a benefit, requesting an interpretation or ruling
under the Plan, or requesting information under the Plan shall present the
request in writing to the Administrator, which shall respond in writing within
30 days.



5.2
Denial of Claim. If the claim or request is denied, the written notice of denial
shall state:



(a)    The reasons for denial, with specific reference to the Plan provisions on
which the denial is based.





--------------------------------------------------------------------------------





(b)    A description of any additional material or information required and an
explanation of why it is necessary.
(c)    An explanation of the Plan’s claim review procedure.
5.3
Review of Claim. Any person whose claim or request is denied, or who has not
received a response within 30 days, may request review by notice given in
writing to the Administrator. The claim or request shall be reviewed by the
Administrator who may, but shall not be required to, grant the claimant a
hearing. On review, the claimant may have representation, examine pertinent
documents, and submit issues and comments in writing.



5.4
Final Decision. The decision on review shall normally be made within 60 days. If
an extension of time is required for a hearing or other special circumstances,
the claimant shall be notified and the time limit shall be 120 days. The
decision shall be in writing and shall state the reasons and the relevant Plan
provisions.



5.5
Arbitration. If a claimant continues to dispute the benefit denial based upon
completed performance of this Plan and the Participation Agreement or the
meaning and effect of the terms and conditions of them, then the claimant may
submit the dispute to mediation, administered by the American Arbitration
Association (“AAA”) (or a mediator selected by the parties) in accordance with
the AAA’s Commercial Mediation Rules. If mediation is not successful in
resolving the dispute, it shall be settled by arbitration administered by the
AAA under its Commercial Arbitration Rules, and judgment on the award rendered
by the arbitrator(s) may be entered in any court having jurisdiction.



ARTICLE VI - AMENDMENT AND TERMINATION OF PLAN


6.1
Amendment. Notwithstanding anything contained in this Plan to the contrary, the
Board reserves the exclusive right to freeze or to amend this Plan at any time,
provided that no amendment to the Plan shall decrease or restrict any amount
accrued prior to the amendment date.



6.2
Complete Termination. Subject to the requirements of Code Section 409A, in the
event of complete termination of the Plan, the Plan shall cease to operate and
the Bank shall pay out to each Participant his or her entire Account as of the
date of termination of the Plan. A complete termination of the Plan shall occur
only under the following circumstances and conditions:



(a)    The Board may terminate the Plan within 12 months of a corporate
dissolution taxed under Code Section 331, or with approval of a bankruptcy court
pursuant to 11 U.S.C. §503(b)(1)(A), provided that the amounts deferred under
the Plan are included in the Participant’s gross income in the latest of: (i)
the calendar year in which the Plan terminates; (ii) the calendar year in which
the amount is no longer subject to a substantial risk of forfeiture; or (iii)
the first calendar year in which the payment is administratively practicable.
(b)    The Board may terminate the Plan by irrevocable action within the 30 days
preceding, or 12 months following, a Change in Control, provided that the Plan
shall only be treated as terminated if all substantially similar arrangements
sponsored by the Company and the Bank are terminated so that the Participants
and all participants under substantially similar arrangements are required to
receive all amounts of compensation deferred under the terminated arrangements
within 12 months of the date of the irrevocable termination of the arrangements.
(c)    The Board may terminate the Plan provided that: (i) the termination and
liquidation does not occur proximate to a downturn in the financial health of
the Company or the Bank; (ii) all





--------------------------------------------------------------------------------





arrangements sponsored by the Company or the Bank that would be aggregated with
this Plan under Treasury Regulations Section 1.409A-1(c) if the Participants
covered by this Plan were also covered by any of those other arrangements are
also terminated; (iii) no payments other than payments that would be payable
under the terms of the arrangement if the termination had not occurred are made
within 12 months of the termination of the arrangement; (iv) all payments are
made within 24 months of the termination of the arrangements; and (v) the
Company and the Bank do not adopt a new arrangement that would be aggregated
with any terminated arrangement under Treasury Regulations Section 1.409A-1(c)
if the Participants participated in both arrangements, at any time within three
years following the date of termination of the arrangement.
ARTICLE VII - MISCELLANEOUS


7.1
Unfunded Plan. This Plan is intended to be an unfunded plan maintained primarily
to provide deferred compensation benefits for a select group of management or
highly compensated individuals, within the meaning of ERISA. This Plan is not
intended to create an investment contract, but to provide tax planning
opportunities and retirement benefits to eligible individuals who participate in
the Plan.



7.2
Unsecured Creditor. The Participant’s interest in his or her Account is limited
to the right to receive payments under the Plan, and the Participant’s position
is that of a general unsecured creditor of the Company and the Bank.



7.3
Trust Fund. The Company or the Bank shall be responsible for the payment of all
benefits provided under the Plan. At its discretion, the Company or the Bank may
establish one or more rabbi trusts, with such trustees as the Board may approve,
for the purpose of providing for the payment of such benefits. Such rabbi trust
or trusts may be irrevocable, but the assets thereof shall be subject to the
claims of the Company’s or the Bank’s creditors. To the extent any benefits
provided under the Plan are actually paid from any such trust, the Company or
the Bank shall have no further obligation with respect to them, but to the
extent not so paid, such benefits shall remain the obligation of, and shall be
paid by, the Company or the Bank.



7.4
Payment to Participant, Legal Representative or Beneficiary. Any payment to any
Participant or the legal representative, Beneficiary, or to any guardian or
committee appointed for the Participant or Beneficiary shall, to the extent
thereof, be in full satisfaction of all claims hereunder against the Company or
the Bank, which may require the Participant, legal representative, Beneficiary,
guardian or committee, as a condition precedent to such payment, to execute a
receipt and release in a form as shall be determined by the Company or the Bank.



7.5
Nonassignability. Neither a Participant nor any other person shall have any
right to commute, sell, assign, transfer, hypothecate or convey in advance of
actual receipt any amounts, payable which are, and all rights to which are,
expressly declared to be un-assignable and nontransferable. No part of the
amounts payable shall, prior to actual payment, be subject to seizure or
sequestration for the payment of any debts, judgments, alimony, or separate
maintenance owed by an Participant or any other person, nor be transferable by
operation of law in the event of a Participant’s or any other person’s
bankruptcy or insolvency.



7.6
Validity. In case any provision of this Plan shall be held illegal or invalid
for any reason, the illegality or invalidity shall not affect the remaining
parts of this Plan, but this Plan shall be construed and enforced as if such
illegal and invalid provision had never been included.



7.7
Notice. Any notice or filing required or permitted to be given to the
Administrator under the Plan






--------------------------------------------------------------------------------





shall be sufficient if in writing and hand delivered, or sent by registered
mail, certified mail, or electronic mail to the Administrator (through an email
addressed to the Administrator in care of both the Company’s General Counsel and
Rockland Trust’s head of Human Resources). Notice shall be deemed given as of
the date of receipt.


7.8
Successors. The provisions of this Plan shall bind and inure to the benefit of
the Company, the Bank, and their successors and assigns. The term “successors”
as used shall include any corporate or other business entity which shall,
whether by merger, consolidation, purchase or otherwise acquire all or
substantially all of the business and assets of the Company or the Bank, and
successors of any such corporation or other business entity.



7.9
Acceleration of Payments. Except as specifically permitted by this Plan, no
acceleration of the time or schedule of any payment may be made. Notwithstanding
the foregoing, payments may be accelerated by the Bank, in accordance with the
provisions of Treasury Regulation Section 1.409A-3(j)(4) and any subsequent
guidance issued by the United States Department of the Treasury. Accordingly,
payments may be accelerated, in accordance with requirements and conditions of
the Treasury Regulations (or subsequent guidance) in the following
circumstances: (i) as a result of certain domestic relations orders; (ii) in
compliance with ethics agreements with the federal government; (iii) in
compliance with ethics laws or conflicts of interest laws; (iv) in limited
cash-outs (but not in excess of the limit under Code Section 402(g)(1)(B)); (v)
to apply certain offsets in satisfaction of a debt of the Participant to the
Bank; (vi) in satisfaction of certain bona fide disputes between the Participant
and the Bank; or (vii) for any other purpose set forth in the Treasury
Regulations and subsequent guidance.



7.10
Required Provisions. Any payments made to the Participant pursuant to this Plan
or otherwise are subject to and conditioned upon compliance with 12 U.S.C. §
1828(k) and 12 C.F.R. Part 359 Golden Parachute and Indemnification Payments or
any other rules and regulations promulgated under them.



7.11
Governing Law. The Plan is established under, and will be construed according
to, the laws of the Commonwealth of Massachusetts, to the extent such laws are
not preempted by federal law.



ARTICLE VIII - DEFINITIONS


The following words and phrases shall have the meanings below unless the context
clearly indicates otherwise:


8.1
“Account” means the amount credited to a Participant, including any gains or
losses thereon.



8.2
“Administrator” means the Compensation Committee of the Board.



8.3
“Bank” means Rockland Trust Company.



8.4
“Beneficiary” means the person or persons (and their heirs) designated as
Beneficiary by the Participant to whom the deceased Participant’s benefits are
payable. Such beneficiary designation shall be made on a form filed with the
Plan Administrator. If no Beneficiary is so designated, then the Participant’s
estate will be deemed the Beneficiary. The Participant shall make an initial
designation of primary and secondary Beneficiaries upon execution of his or her
Participation Agreement and shall have the right to change such designation, at
any subsequent time, by submitting a form to the Administrator. Any Beneficiary
designation made subsequent to execution of the Participation Agreement shall
become effective only when receipt is acknowledged in writing by the






--------------------------------------------------------------------------------





Administrator.


8.5
“Benefit Payment Date” means each of the dates set forth in a Participant’s
Participation Agreement



8.6
“Board” means the Board of Directors of the Company.



8.7
“Change in Control” means a change in ownership of the Company under paragraph
(a) below, or a change in effective control of the Company under paragraph (b)
below, or a change in the ownership of a substantial portion of the assets of
the Company under paragraph (c) below:



(a)    Change in ownership of the Company. A change in ownership of the Company
shall occur on the date that any one person or more than one person acting as a
group acquires ownership of stock of the Company that, together with any stock
already held, constitutes more than 50% of the total fair market value or total
voting power of the stock of the Company; or


(b)    Change in the effective control of the Company. A change in the effective
control of the Company shall occur on the date that either (i) any one person,
or more than one person acting as a group, acquires (or has acquired during the
12-month period ending on the date of the most recent acquisition by such person
or persons) ownership of stock of the Company possessing 30% or more of the
total voting power of the stock of the Company; or (ii) a majority of members of
the Company’s Board is replaced during any 12-month period by directors whose
appointment or election is not endorsed by a majority of the members of the
Board prior to the date of the appointment or election; or


(c)    Change in the ownership of a substantial portion of the Company’s assets.
A change in the ownership of a substantial portion of the Company’s assets shall
occur on the date that any one person, or more than one person acting as a
group, acquires (or has acquired during the 12-month period ending on the date
of the most recent acquisition by such person or persons) assets from the
Company that have a total gross fair market value equal to or more than 40% of
the total gross fair market value of all of the assets of the Company
immediately prior to such acquisition or acquisitions. For this purpose, gross
fair market value means the value of the assets of the Company, or the value of
the assets being disposed of, determined without regard to any liabilities
associated with such assets. There is no Change in Control event under this
paragraph (c) when there is a transfer to an entity that is controlled by the
shareholders of the transferring corporation immediately after the transfer.


For all purposes hereunder, the definition of Change in Control shall be
construed to be consistent with the requirements of Treasury Regulation Section
1.409A-3(i)(5), except to the extent modified herein.


8.8
“Code” means the Internal Revenue Code of 1986, as amended.



8.9
“Company” means Independent Bank Corp.



8.10
“Disability” means the first to occur of the following, where the Participant is
(i) unable to engage in any substantial gainful activity by reason of any
medically determinable physical or mental impairment that can be expected to
result in death or can be expected to last for a continuous period of not less
than twelve (12) months, or (ii) by reason of any medically determinable
physical or mental impairment that can be expected to result in death or can be
expected to last for a continuous period of not less than twelve (12) months,
receiving income replacement benefits for a period of not less than three (3)
months under the disability insurance, if any, covering Board members, or (iii)






--------------------------------------------------------------------------------





determined to be totally disabled by the Social Security Administration.


8.11
“ERISA” means the Employer Retirement Income Security Act of 1974, as amended.



8.12
“Fees” shall mean cash-based annual retainer and/or meeting fees, which
otherwise would have been paid in cash to the Participant.



8.13
“Fee Deferral Percentage” means a fixed percentage of a Participant’s Fees that
a Participant elects to have credited to the Participant’s Account for a
particular Plan Year. The Fee Deferral Percentage shall be set forth in the
Participant’s Participation Agreement under this Plan.



8.14
“Participant” means any individual who is a member of the Board of Directors of
the Company and/or Rockland and who is not an employee of the Company or
Rockland (or any affiliated entity).



8.15
“Participation Agreement” means the agreement between Participant and the
Company or the Bank which sets forth the particulars of the Participant’s
benefits under the Plan.



8.16
“Plan” means this Independent Bank Corp. and Rockland Trust Company Nonqualified
Deferred Compensation Plan for Non-employee Directors.



8.17
“Separation from Service” means Participant’s death, retirement or other
termination of service from the Board of the Company or the Bank within the
meaning of Code Section 409A. No Separation from Service shall be deemed to
occur due to military leave, sick leave, or other bona fide leave of absence if
the period of such leave does not exceed six months or, if longer, so long as
Participant’s right to reemployment or reengagement of service is provided by
law or contract. If the leave exceeds six months and Participant’s right to
reemployment or reengagement of service is not provided by law or by contract,
then Participant shall have a Separation from Service on the first date
immediately following such six-month period.



Whether a Separation from Service has occurred is determined based on whether
the facts and circumstances indicate that the employer and the Participant
reasonably anticipate that no further services would be performed after a
certain date or that the level of bona fide services that the Participant would
perform after such date (whether as an employee or as an independent contractor)
would permanently decrease to less than 50% of the average level of bona fide
services performed over the immediately preceding 36 months (or such lesser
period of time in which Participant performed services for the Company or the
Bank). The determination of whether an Participant has had a Separation from
Service shall be made by applying the presumptions set forth in the Treasury
Regulations under Code Section 409A.


8.18
“Specified Employee” means a “Key Employee” as such term is defined in Code
Section 416(i) without regard to paragraph 5 thereof. Notwithstanding anything
to the contrary herein, in the event a Participant is a Specified Employee and
becomes entitled to a payment hereunder due to Separation from Service for any
reason (other than death or Disability), the payments to the Participant shall
not commence until the first day of the seventh month following such Separation
from Service. Whether and the extent to which a person is a Specified Employee
shall be determined on the “Specified Employee Determination Date” which shall
be December

31 of each calendar year and shall be applicable commencing on the following
April 1, in accordance with the rules set forth in the Treasury Regulations
under Code Section 409A.







--------------------------------------------------------------------------------











 
INDEPENDENT BANK CORP.
 
 
By:
/s/Edward H. Seksay
 
Edward H. Seksay, General Counsel
 
 
 
RORCKLAND TRUST COMPANY
 
 
By:
/s/ Maria Harris
 
Maria Harris, Director of Human Resources
 
 




















